Exhibit 10.1

 

GENERAL MOLY, INC.

 

EXCHANGE AND SUBSCRIPTION AGREEMENT

 

WITH RESPECT TO

 

OFFER TO EXCHANGE OUTSTANDING 10% SENIOR CONVERTIBLE NOTES DUE 2019 AND 10%
SENIOR NOTES DUE 2019 FOR NEW 12% SENIOR NOTES DUE 2022 AND WARRANTS

 

AND

 

SUBSCRIPTION OFFER FOR UNITS CONSISTING OF

 

13% SENIOR PROMISSORY NOTES DUE 2022 AND WARRANTS

 

THIS EXCHANGE AND SUBSCRIPTION AGREEMENT (the “Agreement”) dated as of
December 27, 2019, is made and entered into by and among General Moly, Inc., a
Delaware corporation (the “Company”), and each of the persons (each a
“Noteholder” and collectively the “Noteholders”) whose names are set forth on
the Schedule of Investors attached hereto as Exhibit A (the “Schedule of
Investors”).

 

RECITALS

 

WHEREAS, the Company has offered to each of the holders of outstanding Senior
Convertible Notes and Senior Promissory Notes (each, as defined below) the right
to exchange (each such transaction, an “Exchange Transaction”) such notes for
Units (as defined below); and

 

WHEREAS each Unit shall consist of (i) one (1) 12% Senior Promissory Note due
2022   with an initial principal amount of $1, in substantially the form
attached hereto as Exhibit B (the “Exchange Notes”) and (ii) one (1) warrant
each exercisable for one share of Common Stock (as defined below) over a three
(3) year period at $0.35 per share, in substantially the form attached hereto as
Exhibit C (each a “Warrant”) (collectively each Exchange Note and Warrant, a
“Unit”).  For avoidance of doubt, the Warrants shall remain outstanding in the
event that the Company exercises its right to redeem the Exchange Notes in
accordance with their terms.

 

WHEREAS, the Company desires to sell to the Investors, and the certain Investors
desire to purchase Supplemental Units (as defined below); and

 

WHEREAS, each supplemental unit offered shall consist of (i) one  (1) 13% Senior
Promissory Note due 2022  with an original principal amount of $100 in
substantially the form attached hereto as Exhibit D (the “Supplemental Notes”)
and (ii) one hundred (100) Warrants (collectively each Supplemental Note and
Warrant, a “Supplemental Unit’). For avoidance of doubt, the Warrants shall
remain outstanding in the event that the Company exercises its right to redeem
the Supplemental Notes in accordance with their terms.

 

NOW, THEREFORE, In consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties agree as follows:

 

--------------------------------------------------------------------------------



 

AGREEMENT

 

1.                                      Certain Definitions:

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“2014 Units” means a Unit consisting of one Senior Convertible Promissory Note
and one 2014 Warrant.

 

“2014 Units Offering” means the offering of the 2014 Units consummated on
December 26, 2104

 

“2014 Warrant” means a warrant representing the right to acquire 100 shares of
Common Stock at a purchase price of $1.00 per share, which warrant expires, if
not exercised, on December 26, 2104

 

“Action” has the meaning set forth in Section 3.10.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with such Person.  As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).

 

“Agreement” has the meaning set forth in the Recitals.

 

“Audited Financial Statements” has the meaning set forth in Section 3.9(d).

 

“Blue Sky Laws” means any state securities or “blue sky” laws.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which The Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.

 

“Bylaws” has the meaning set forth in Section 3.2.

 

“Certificate of Incorporation” has the meaning set forth in Section 3.2.

 

“Closing Date” has the meaning set forth in Section 2.3.

 

“Closing” has the meaning set forth in Section 2.3.

 

“Common Stock” means the Company’s Common Stock, $0.001 par value per share,
authorized as of the date hereof, and any stock of any class or classes (however
designated) hereafter authorized upon reclassification thereof, which, if the
Board of Directors declares a dividend or distribution, has the right to
participate in the distribution of earnings and assets of the Company after the
payment of dividends or other distributions on any shares of capital stock

 

2

--------------------------------------------------------------------------------



 

of the Company entitled to a preference and in the voting for the election of
directors of the Company.

 

“Company” has the meaning set forth at the head of this Agreement and any
corporation or other entity which shall succeed to or assume, directly or
indirectly, the obligations of the Company hereunder.  The term “corporation”
shall include an association, joint stock company, business trust, limited
liability company or other similar organization.

 

“Company Disclosure Letter” means the disclosure letter dated the date of this
Agreement delivered to the Investors prior to the execution of this Agreement,
which letter is incorporated in this Agreement.

 

“Company IP” has the meaning set forth in Section 3.12(a).

 

“Contemplated Transactions” has the meaning set forth in Section 3.1(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Notes” has the meaning set forth in the Recitals.

 

“Exchange Transaction” has the meaning set forth in the Recitals.

 

“Exchanged Notes” has the meaning set forth in Section 2.1(a).

 

“Financial Statements” has the meaning set forth in Section 3.9(d).

 

“Governmental Body” shall mean any: (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature in
the United States; (ii) federal, state, local, municipal, foreign or other
government; or (iii) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or entity and any court or
other tribunal) in the United States.

 

“Indemnified Party” has the meaning set forth in Section 6.2(b).

 

“Indemnifying Party” has the meaning set forth in Section 6.2(c).

 

“Intercreditor Agreement” means the Intercreditor Agreement by and among all
Holders of the Notes, in the form attached hereto as Exhibit G.

 

“Investor” shall mean each Noteholder who purchases Units or Supplemental Units
hereunder.

 

“Investor Majority” shall mean (a) until Closing, Investors who have subscribed
for a majority of the aggregate of the Units and Supplemental Units then
subscribed for and (b) thereafter, Investors (or their assignees in private
transactions) who hold more than fifty percent (50%) of the aggregate principal
amount of the Units and Supplemental Units.

 

3

--------------------------------------------------------------------------------



 

“Knowledge” shall mean, with respect to a particular fact or other matter, the
knowledge, after reasonable investigation, of the Chief Executive Officer or
Chief Financial Officer of the Company.

 

“Legal Requirement” has the meaning set forth in Section 3.8.

 

“Losses” has the meaning set forth in Section 6.2(b).

 

“Material Adverse Effect” has the meaning set forth in Section 3.1(a).

 

“Material Agreement” has the meaning set forth in Section 3.7.

 

“Notes” means the Exchange Notes and the Supplemental Notes.

 

“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, business trust, unincorporated association, joint
stock corporation, trust, joint venture or other entity, any university or
similar institution, or any government or any agency or instrumentality or
political subdivision thereof.

 

“Purchased Warrants” has the meaning set forth in Section 2.2(a).

 

“Registration Rights Agreement” has the meaning set forth in Section 6.6.

 

“Rule 144” means Rule 144 promulgated under the 1933 Act or any successor or
substitute rule, law or provision.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Documents” has the meaning set forth in Section 3.9(a).

 

“Securities” means the Units and the Supplemental Units.

 

“Senior Convertible Promissory Notes” means the outstanding Senior Convertible
Notes of the Company issued in connection with the 2014 Units Offering.

 

“Senior Notes” means, collectively, the outstanding Senior Convertible Notes and
the outstanding Senior Promissory Notes.

 

“Senior Promissory Notes” means the outstanding Senior Promissory Notes issued
in connection with the conversion of Senior Convertible Promissory Notes.

 

“Subsidiary” means any significant subsidiary (as defined under Rule 1.02(w) of
Regulation S-X promulgated by the SEC) of the Company.

 

“Supplemental Note” has the meaning set forth in the Recitals.

 

“Supplemental Unit” has the meaning set forth in the Recitals.

 

4

--------------------------------------------------------------------------------



 

“Transaction Documents” means this Agreement, the Notes, the Warrants, the
Registration Rights Agreement and the Intercreditor Agreement.

 

“Unaudited Financial Statements” has the meaning set forth in Section 3.9(d).

 

“Underlying Securities” means the shares of Common Stock or other securities or
property issued or from time to time issuable upon exercise of the Warrants.

 

“Unit” has the meaning set forth in the Recitals.

 

“Warrant” has the meaning set forth in the Recitals.

 

2.                                      Exchange of Notes and Purchase and Sale
of Supplemental Units.

 

2.1                               Exchange of Notes.

 

(a)                                 The Company shall issue Units to Investors
in exchange for Senior Convertible Notes and/or Senior Promissory Notes
(collectively, the “Exchanged Notes”) held by each such Noteholder.  The Company
shall issue one (1) Unit to each Investor in exchange for (i) each $1 in
principal amount of Senior Convertible Notes and/or Senior Promissory Notes
exchange, and (ii) each $1 of accrued and unpaid interest on each Senior
Convertible Notes and/or Senior Promissory Notes.

 

(b)                                 The number of Units to be issued to each
Investor by the Company is set forth on the signature page hereto, subject to
acceptance, in whole or in part, by the Company, provided, that in order to
participate in an Exchange Transaction, each Noteholder must tender all Senior
Notes held by such Noteholder in such Exchange Transaction.

 

2.2                               Sale and Issuance of Securities.

 

(a)                                 The Company shall sell to the Investors, and
the Investors shall purchase from the Company, Supplemental Units at a price per
Supplemental Unit equal to $100.00.  Each Investor may purchase Supplemental
Units in an amount not to exceed twenty percent (20%) of the original principal
amount of Senior Notes exchanged by such Investor pursuant to Section 2.1(a). 
The Supplemental Notes sold as a component of the Supplemental Units are
referred to as the “Supplemental Notes” and the Warrants sold as a component of
the Supplemental Units are referred to as the “Purchased Warrants,” and
collectively with the Supplemental Notes, the “Securities.”

 

(b)                                 The number of Supplemental Units to be
purchased by each Investor from the Company is set forth on the signature
page hereto, subject to acceptance, in whole or in part, by the Company.

 

2.3                               Closing.  The closing of the transactions
contemplated hereby shall take place on December 27, 2019 or such other date
thereafter but no later than December 31,

 

5

--------------------------------------------------------------------------------



 

2019, as shall be determined by the Company with the consent of the Investor
Majority, provided, however, that the Company may agree to hold no more than one
(1) closing to be held on or around December 18, 2019 with the mutual consent of
Investors who are agreeable to close on such prior date.  Any such closing of
the transactions contemplated hereby shall be deemed a “Closing” and the date of
any such Closing shall be deemed a “Closing Date”.  Each Closing shall take
place at the offices of Bryan Cave Leighton Paisner LLP, counsel to the Company,
in Denver, Colorado, or at such other location as is mutually acceptable to the
Investor Majority and the Company, subject to fulfillment of the conditions to
each Closing set forth in the Agreement.  At each Closing:

 

(a)                                 each Investor exchanging Exchanged Notes for
Units shall tender such Exchanged Notes to the Company;

 

(b)                                 the Company shall issue and deliver to each
Investor exchanging Exchanged Units a corresponding number of Exchange Notes and
Warrants, registered in the name of such Investor as set forth opposite such
Noteholder’s name on the signature page hereto;

 

(c)                                  each Investor purchasing Supplemental Units
at such Closing shall deliver to the Company or its designees prior to such
Closing by wire transfer or such other method of payment as the Company shall
approve, an amount equal to the purchase price of the Supplemental Units
purchased by such Investor hereunder, as set forth opposite such Investor’s name
on the signature pages hereof;

 

(d)                                 the Company shall deliver to each Investor
one or more Supplemental Notes registered in the name of the Investor, or in
such nominee name(s) as designated by the Investor in writing, representing the
number of  Supplemental Notes as set forth opposite such Investor’s name on the
signature page hereof; and

 

(e)                                  the Company shall issue and deliver to each
Investor purchasing Supplemental Units at each Closing the Warrants, registered
in the name of such Investor, pursuant to which such Investor shall have the
right to acquire the number of Underlying Securities as set forth opposite such
Investor’s name on the signature page hereof on the terms set forth therein.

 

2.4                               Investors’ Conditions to Closing.  The
obligation of the Investors to complete the purchase of the Securities at the
applicable Closing is subject to the Company delivering Securities as set forth
in Section 2.3 and to fulfillment of the following conditions:

 

(a)                                 the representation and warranties of the
Company set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the applicable Closing Date
as though made

 

6

--------------------------------------------------------------------------------



 

on and as of the applicable Closing Date (except to the extent such
representations and warranties speak as of an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), and the Company shall have performed in all
material respects all covenants and other obligations required to be performed
by it under this Agreement at or prior to the applicable Closing Date, and the
Investors shall have received a certificate signed on behalf of the Company by
an authorized officer of the Company to such effect;

 

(b)                                 the Company shall deliver to Investors
executed copies of the Registration Rights Agreement;

 

(c)                                  the Company shall deliver to Investors a
certified copy of its Certificate of Incorporation, and a Certificate of Good
Standing from the Secretary of State of the State of Delaware dated as of a
recent date; and

 

(d)                                 the Company shall have executed and
delivered all other documents reasonably requested by counsel for the Investors.

 

2.5                               Company’s Conditions to Closing.  The
obligation of the Company to complete the Exchange Transaction and the sale of
the Supplemental Units at each Closing is subject to fulfillment of the
following conditions:

 

(a)                                 the representation and warranties of the
Investors set forth in this Agreement shall be true and correct as of the date
of this Agreement and as of the applicable Closing Date as though made on and as
of the applicable Closing Date (except to the extent such representations and
warranties speak as of an earlier date), in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date),

 

(b)                                 each Investor shall have delivered to the
Company executed copies of the Intercreditor Agreement, and

 

(c)                                  such Investors shall have performed in all
material respects all covenants and other obligations required to be performed
by them under this Agreement, if any, at or prior to the applicable Closing
Date.

 

3.                                      Representations and Warranties of the
Company.  The Company hereby represents and warrants to each of the Investors as
follows:

 

3.1                               Corporate Organization; Authority; Due
Authorization.

 

(a)                                 The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, (ii) has the corporate power and authority to own or lease its
properties as and in the places where its business is now conducted and to carry
on its business as now conducted, and (iii) is duly qualified as a foreign
corporation

 

7

--------------------------------------------------------------------------------



 

authorized to do business in every jurisdiction where the failure to so qualify,
individually or in the aggregate, would have a material adverse effect on the
operations, assets, liabilities, financial condition or business of the Company
and its Subsidiaries taken as a whole (a “Material Adverse Effect”).  Set forth
in Section 3.1(a) of the Company Disclosure Letter is a complete and correct
list of all Subsidiaries.  Each Subsidiary is duly incorporated, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and is qualified to do business as a foreign corporation in each
jurisdiction in which qualification is required, except where failure to so
qualify would not have, individually or in the aggregate, a Material Adverse
Effect.

 

(b)                                 The Company (i) has the requisite corporate
power and authority to execute, deliver and perform this Agreement and the other
Transaction Documents to which it is a party and to incur the obligations herein
and therein and (ii) has been authorized by all necessary corporate action to
execute, deliver and perform this Agreement and the other Transaction Documents
to which it is a party and to consummate the transactions contemplated hereby
and thereby (the “Contemplated Transactions”).  This Agreement is and each of
the other Transaction Documents will be on the applicable Closing Date a valid
and binding obligation of the Company enforceable in accordance with its terms
except as limited by applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting the enforcement of creditors’ rights and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding at law or equity).

 

3.2                               Capitalization.  As of September 30, 2019, the
authorized capital stock of the Company consists of (a) six hundred fifty
million (650,000,000) shares of Common Stock, $0.001 par value, of which
138,220,332 shares are issued and outstanding and (b) ten million (10,000,000)
shares of preferred stock, $.001 per value, of which 1,400 shares of Series A
Convertible Preferred Stock are outstanding and 400 shares of Series B
Convertible Preferred Shares.  Except as contemplated by this Agreement or as
set forth in Section 3.2 of the Company Disclosure Letter, there are (A) no
outstanding subscriptions, warrants, options, conversion privileges or other
rights or agreements obligating the Company to purchase or otherwise acquire or
issue any shares of capital stock of the Company (or shares reserved for such
purpose), (B) no preemptive rights contained in the Company’s Certificate of
Incorporation, as amended (the “Certificate of Incorporation”), the Company’s
Amended and Restated Bylaws (the “Bylaws”) or contracts to which the Company is
a party or other rights of first refusal with respect to the issuance of
additional shares of capital stock of the Company, including without limitation
the Securities and the Underlying Securities, and (C) no commitments or
understandings (oral or written) of the Company to issue any shares, warrants,
options or other rights to acquire any equity securities of the Company.  Except
as set forth in Section 3.2 of the Company Disclosure Letter, no Persons have
any anti-dilution rights of any kind, whether triggered by the

 

8

--------------------------------------------------------------------------------



 

Contemplated Transactions or otherwise.  To the Company’s Knowledge, except as
set forth in Section 3.2 of the Company Disclosure Letter, none of the shares of
Common Stock are subject to any stockholders’ agreement, voting trust agreement
or similar arrangement or understanding.  The Company has no outstanding bonds,
debentures, notes or other obligations the holders of which have the right to
vote (or which are convertible into or exercisable for securities having the
right to vote) with the stockholders of the Company on any matter.

 

3.3                               Validity of Securities.  The issuance of the
Securities has been duly authorized by all necessary corporate action on the
part of the Company.

 

3.4                               Underlying Securities.  (a) The issuance of
the Underlying Securities upon exercise of the Warrants has been duly
authorized, (b) the Underlying Securities prior to such exercise will have been
duly reserved for issuance upon such exercise and (c) when so issued, the
Underlying Securities will be validly issued, fully paid and non-assessable.

 

3.5                               Private Offering.  Neither the Company nor
anyone authorized to act on its behalf has within the last twelve (12) months
issued, sold or offered any security of the Company (including, without
limitation, any Common Stock, notes of similar tenor to the Exchanged Notes or
the Supplemental Notes, or warrants of similar tenor to the Purchased Warrants)
to any Person under circumstances that would cause the issuance and sale of the
Securities, as contemplated by this Agreement, to the Company’s Knowledge to be
subject to the registration requirements of Section 5 of the 1933 Act.  The
Company agrees that neither the Company nor anyone authorized to act on its
behalf will offer the Securities or any part thereof or any similar securities
for issuance or sale to, or solicit any offer to acquire any of the same from,
anyone so as to make the issuance and sale of the Securities subject to the
registration requirements of Section 5 of the 1933 Act.

 

3.6                               Brokers and Finders.  Except as set forth in
Section 3.6 of the Company Disclosure Letter, the Company has not retained any
broker, investment banker or finder in connection with the Contemplated
Transactions and will not owe any fees to any broker, investment banker or
finder under a tail or similar covenant from an earlier engagement or financing.

 

3.7                               No Conflict; Required Filings and Consents.

 

(a)                                 Except as set forth in Section 3.7(a) of the
Company Disclosure Letter, the execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company do not, and the
consummation by the Company of the Contemplated Transactions will not,
(i) conflict with or violate the Certificate of Incorporation or the Bylaws of
the Company or its Subsidiaries, (ii) conflict with or violate any law, rule,
regulation, order, judgment or decree applicable to the Company or its
Subsidiaries or by which any property or asset of the Company or its
Subsidiaries is bound or affected, or (iii) result in any breach of or
constitute a default (or

 

9

--------------------------------------------------------------------------------



 

an event which with notice or lapse of time or both would become a default)
under, result in the loss of a material benefit under, or give to others any
right of purchase or sale, or any right of termination, amendment, acceleration,
increased payments or cancellation of, or result in the creation of a lien or
other encumbrance on any property or asset of the Company or of any of its
Subsidiaries pursuant to, any material note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which the Company or any of its Subsidiaries is a party or by
which the Company or of any of its Subsidiaries or any property or asset of the
Company or of any of its Subsidiaries is bound or affected (the “Material
Agreements”); except, in the case of clauses (ii) and (iii) above, for any such
conflicts, violations, breaches, defaults or other occurrences that would not
prevent or delay consummation of any of the Contemplated Transactions in any
material respect or otherwise prevent the Company from performing its
obligations under this Agreement or any of the other Transaction Documents in
any material respect, and would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(b)                                 The execution and delivery of this Agreement
and the other Transaction Documents by the Company do not, and the performance
of this Agreement and the other Transaction Documents and the consummation by
the Company of the Contemplated Transactions will not, require, on the part or
in respect of the Company, any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Body (as hereinafter defined)
except for the filing of a Form D with the SEC and applicable requirements, if
any, of the Exchange Act or Blue Sky Laws, and any approval required by
applicable rules of the markets in which the Company’s securities are traded.

 

3.8                               Compliance.  Except as set forth in the SEC
Documents or in Section 3.8 of the Company Disclosure Letter, neither the
Company nor any Subsidiary is in conflict with, or in default or violation of
(i) any law, rule, regulation, order, judgment or decree applicable to the
Company or such Subsidiary or by which any property or asset of the Company or
such Subsidiary is bound or affected (“Legal Requirement”), or (ii) any Material
Agreement, in each case except for any such conflicts, defaults or violations
that would not, individually or in the aggregate, have a Material Adverse
Effect.  Neither the Company nor any Subsidiary has received any written notice
or other communication from any Governmental Body regarding any actual or
possible violation of, or failure to comply with, any Legal Requirement, except
any such violations or failures that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

3.9                               SEC Documents; Financial Statements.

 

(a)                                 The information contained in the following
documents, did not, as of the date of the applicable document, include any
untrue statement of a

 

10

--------------------------------------------------------------------------------



 

material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading, as of their respective filing dates or,
if amended, as so amended (the following documents, collectively, the “SEC
Documents”), provided that the representation in this sentence shall not apply
to any misstatement or omission in any SEC Document filed prior to the date of
this Agreement which was superseded by a subsequent SEC Document filed prior to
the date of this Agreement:

 

(i)                                     the Company’s Annual Report on Form 10-K
for the year ended December 31, 2018;

 

(ii)                                  the Company’s Quarterly Reports on
Form 10-Q for the quarters ended March 31, June 30 and September 30, 2019; and

 

(iii)                               the Company’s Current Report on Form 8-K
filed on January 22, March 15, March 28, May 23, June 11, June 27, July 3,
July 31, August 2, August 7, September 18, September 30 and November 6, 2019.

 

(b)                                 The Company has filed all forms, reports and
documents required to be filed by it with the SEC for the 12 months preceding
the date of this Agreement, including without limitation the SEC Documents.  As
of their respective dates, the SEC Documents filed prior to the date hereof
complied as to form in all material respects with the applicable requirements of
the 1933 Act, the Exchange Act, and the rules and regulations thereunder.

 

(c)                                  The Company’s Annual Report on Form 10-K
for the year ended December 31, 2018, includes audited consolidated balance
sheets as of December 31, 2018 and 2017, consolidated statements of operations
and consolidated statements of cash flows for the one year periods then ended
(the “Audited Financial Statements”), and the Company’s Quarterly Report on
Form 10-Q for the quarter ended September 30, 2019, includes unaudited
consolidated balance sheets, consolidated statements of operations and
consolidated statements of cash flows for the nine (9) month periods ended
September 30, 2019 and September 30, 2018 (the “Unaudited Financial Statements,”
and collectively with the Audited Financial Statements, the “Financial
Statements”).

 

(d)                                 The Financial Statements (including the
related notes and schedules thereto) fairly present in all material respects the
consolidated financial position, the results of operations, retained earnings or
cash flows, as the case may be, of the Company for the periods set forth therein
(subject, in the case of the Unaudited Financial Statements, to normal year-end
audit adjustments that would not be material in amount or effect), in each case

 

11

--------------------------------------------------------------------------------



 

in accordance with generally accepted accounting principles consistently applied
during the periods involved, except as may be noted therein.

 

3.10                        Litigation.  Except as set forth in the SEC
Documents or in Section 3.10 of the Company Disclosure Letter, there are no
claims, actions, suits, investigations, inquiries or proceedings (each, an
“Action”) pending against the Company or any of its Subsidiaries or, to the
Knowledge of the Company, threatened against the Company or any of its
Subsidiaries, at law or in equity, or before or by any court, tribunal,
arbitrator, mediator or any federal or state commission, board, bureau, agency
or instrumentality, that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.  Except as set forth in the SEC
Documents or in Section 3.10 of the Company Disclosure Letter, neither the
Company nor any of its Subsidiaries is a party to or subject to the provisions
of any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

3.11                        Absence of Certain Changes.  Except as specifically
contemplated by this Agreement or as set forth in Section 3.11 of the Company
Disclosure Letter or in the SEC Documents, since September 30, 2019, there has
not been (a) any material adverse change in the business, prospects or financial
condition of the Company; (b) any dividends or other distribution of assets to
stockholders of the Company; (c) any acquisition (by merger, consolidation,
acquisition of stock or assets or otherwise) of any Person by the Company; or
(d) any transactions, other than in the ordinary course of business, consistent
in all material respects with past practices, with any of its officers,
directors or principal stockholders or any of their respective Affiliates.

 

3.12                        Intellectual Property.

 

(a)                                 To the Knowledge of the Company, it owns, or
has the right to use, sell or license all intellectual property reasonably
required for the conduct of its business as presently conducted (collectively,
the “Company IP”) except for any failure to own or have the right to use, sell
or license the Company IP that would not have a Material Adverse Effect.

 

(b)                                 The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby will
not constitute a breach of any instrument or agreement governing any Company IP,
will not cause the forfeiture or termination or give rise to a right of
forfeiture or termination of any Company IP or impair the right of the Company
and its Subsidiaries to use, sell or license any Company IP, except for the
occurrence of any such breach, forfeiture, termination or impairment that would
not, individually or in the aggregate, result in a Material Adverse Effect.

 

12

--------------------------------------------------------------------------------



 

(c)                                  (i) None of the manufacture, marketing,
license, sale and use of any product currently licensed or sold by the Company
or any of its Subsidiaries violates any license or agreement between the Company
or any of its Subsidiaries and any third party or, to the Knowledge of the
Company, infringes any intellectual property right of any other party; and
(ii) there is no pending or, to the Knowledge of the Company, threatened claim
or litigation contesting the validity, ownership or right to use, sell, license
or dispose of any Company IP; except, with respect to clauses (i) and (ii), for
any violations, infringements, claims or litigations that would not,
individually or in the aggregate, have a Material Adverse Effect.

 

3.13                        No Adverse Actions.  Except as set forth in the SEC
Documents or in Section 3.13 of the Company Disclosure Letter, there is no
existing, pending or, to the Knowledge of the Company, threatened termination,
cancellation, limitation, modification or change in the business relationship of
the Company or any of its Subsidiaries, with any supplier, customer or other
Person except such as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

3.14                        Registration Rights.  Except as set forth in the
Registration Rights Agreement or in Section 3.14 of the Company Disclosure
Letter, the Company is not under any obligation to register under the 1933 Act
any of its currently outstanding securities or any securities issuable upon
exercise or conversion of its currently outstanding securities nor is the
Company obligated to register or qualify any such securities under any Blue Sky
Laws.

 

3.15                        Corporate Documents.  The Company’s Certificate of
Incorporation and Bylaws, each as amended to date, which are certified as of the
applicable Closing Date are true, correct and complete and contain all
amendments thereto.

 

4.                                      Representations and Warranties of the
Investors.  Each Investor represents and warrants to the Company as follows:

 

4.1                               Authorization.  If an entity, such Investor
(i) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, and (ii) has the power and authority to
own and hold the Units and the Supplemental Units.  Such Investor (x) has full
power and authority to execute, deliver and perform this Agreement and the other
Transaction Documents to which it is a party and to incur the obligations herein
and therein and (y) if applicable, has been authorized by all necessary
corporate or equivalent action to execute, deliver and perform this Agreement
and the other Transaction Documents and to consummate the Contemplated
Transactions.  This Agreement is and each of the other Transaction Documents
will be upon the execution and delivery by such Investor, a valid and binding
obligation of such Investor enforceable in accordance with its terms, except as
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting the enforcement

 

13

--------------------------------------------------------------------------------



 

of creditors’ rights and the availability of equitable remedies (regardless of
whether such enforceability is considered in a proceeding at law or equity).

 

4.2                               Brokers and Finders.  Such Investor has either
not retained an investment banker, broker or finder, or has provided the name
and information concerning such entity to the Company on or prior to the
applicable Closing Date.

 

4.3                               No Governmental Review.  Such Investor
understands that no United States Federal or state agency or any other
Governmental Body has passed on or made any recommendation or endorsement of the
Securities or the fairness or suitability of the investment in the Securities
nor has any agency or other Governmental Body passed upon or endorsed the merits
of the offering of the Securities.

 

4.4                               Accredited Investor Status. As more fully set
forth in the Accredited Investor Questionnaire to be delivered by the Investor
to the Company in the form attached hereto as Exhibit E, the Investor is an
“accredited investor” as such term is defined in Regulation D promulgated under
the Securities Act.  The information provided by the Investor in the
Questionnaire is true, complete and correct in all respects.

 

4.5                               No Conflict; Required Filings and Consents.

 

(a)                                 The execution, delivery and performance of
this Agreement and the other Transaction Documents by each Investor do not, and
the consummation by such Investor of the Contemplated Transactions will not,
(i) if such Investor is an entity, conflict with or violate the certificate of
incorporation or the bylaws (or equivalent or comparable documents) of such
Investor, (ii) conflict with or violate any law, rule, regulation, order,
judgment or decree applicable to such Investor or by which any property or asset
of such Investor is bound or affected, or (iii) result in any breach of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, result in the loss of a material benefit under,
or give to others any right of purchase or sale, or any right of termination,
amendment, acceleration, increased payments or cancellation of, or result in the
creation of a lien or other encumbrance on any property or asset of such
Investor pursuant to, any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which
such Investor is a party or by which such Investor or any property or asset of
such Investor is bound or affected; except, for any such conflicts, violations,
breaches, defaults or other occurrences that would not prevent or delay
consummation of any of the Contemplated Transactions in any material respect or
otherwise prevent such Investor from performing its obligations under this
Agreement or any of the other Transaction Documents in any material respect.

 

(b)                                 The execution and delivery of this Agreement
and the other Transaction Documents by each Investor do not, and the performance
of this

 

14

--------------------------------------------------------------------------------



 

Agreement and the other Transaction Documents and the consummation by such
Investor of the Contemplated Transactions will not, require, on the part or in
respect of such Investor, any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Body.

 

5.                                      Securities Laws.

 

5.1                               Securities Laws Representations and Covenants
of Investors.

 

(a)                                 Each Investor represents and warrants to the
Company that: this Agreement is made by the Company with such Investor in
reliance upon such Investor’s representation to the Company, which by such
Investor’s execution of this Agreement such Investor hereby confirms, that the
Securities to be received by such Investor will be acquired for investment for
such Investor’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof such that such Investors would
constitute an “underwriter” under the 1933 Act; provided that this
representation and warranty shall not limit (i) the Investor’s right to sell the
Underlying Securities in compliance with an exemption from registration under
the 1933 Act and in compliance with all applicable federal securities laws and
Blue Sky Laws or (ii) the Investor’s rights to indemnification under this
Agreement.

 

(b)                                 Each Investor understands and acknowledges
that (i) the offering of the Securities pursuant to this Agreement will not be
registered under the 1933 Act or qualified under any Blue Sky Laws on the
grounds that the offering and sale of the Securities are exempt from
registration and qualification, respectively, under the 1933 Act and the Blue
Sky Laws, (ii) nothing in this Agreement or any of the other Transaction
Documents or in any other materials presented by or on behalf of the Company to
such Investor in connection with the purchase of Securities constitutes legal,
tax or investment advice, (iii) such Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Securities and (iv) if the
Securities have not been registered under the 1933 Act and Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder.

 

(c)                                  Each Investor covenants that, unless
Exchange Notes, the Warrants issued in connection with the Exchange Notes, the
Supplemental Notes, the Purchased Warrants, the Underlying Securities or any
other shares of capital stock of the Company received in respect of the
foregoing have been registered, such Investor will not dispose of such
securities unless and until such Investor shall have notified the Company of the
proposed

 

15

--------------------------------------------------------------------------------



 

disposition and shall have furnished the Company with an opinion of counsel
reasonably satisfactory in form and substance to the Company to the effect that
(i) such disposition will not require registration under the 1933 Act and
(ii) appropriate action necessary for compliance with the 1933 Act, all
applicable Blue Sky Laws and any other applicable state, local or foreign law
has been taken; provided, however, that if an Investor provides such an opinion
reasonably satisfactory in form and substance to the Company, the Company will
bear the reasonable expense thereof.

 

(d)                                 Each Investor represents to the Company
that: (i) such Investor is able to fend for itself in the Contemplated
Transactions; (ii) such Investor has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of such
Investor’s prospective investment in the Securities and has so evaluated the
merits and risks of such investment; (iii) such Investor has the ability to bear
the economic risks of such Investor’s prospective investment and can afford the
complete loss of such investment; (iv) such Investor has been furnished with and
has reviewed the SEC Documents and the Company Disclosure Letter; (v) such
Investor has been furnished with and has had access to such information as is in
the SEC Documents and in the Company Disclosure Letter, together with the
opportunity to obtain such additional information as it requested to verify the
accuracy of the information contained therein or otherwise supplied to such
Investor so that such Investor can make an informed investment decision with
respect to an investment in the Securities; (vi) such Investor has had access to
officers of the Company and an opportunity to ask questions of and receive
answers from such officers and has had all questions that have been asked by
such Investor satisfactorily answered by the Company; and (vii) such Investor is
not subscribing to purchase the Securities as a result of or subsequent to any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or any solicitation of a subscription by a
Person not previously known to such Investor in connection with investments in
securities generally.

 

(e)                                  Each Investor represents to the Company
that: such Investor: (i) was qualified at the time such Investor was offered the
securities, (ii) qualifies on the date hereof, and (iii) will qualify on the
applicable Closing Date, as an “accredited investor” as such term is defined
under Rule 501 promulgated under the 1933 Act.  Any Investor that is a
corporation, a partnership, a limited liability company, a trust or other
business entity further represents to the Company that it has not been organized
for the purpose of purchasing the Securities.

 

(f)                                   By acceptance hereof, each Investor
acknowledges that the Exchange Notes, the Warrants issued in connection with the
Exchange Notes, Supplemental Notes, the Purchased Warrants, the Underlying
Securities

 

16

--------------------------------------------------------------------------------



 

and any shares of capital stock of the Company received in respect of the
foregoing held by it may not be sold by such Investor without registration under
the 1933 Act or an exemption therefrom, and therefore such Investor may be
required to hold such securities for an indeterminate period.

 

(g)                                  In connection with any transfer of
Securities made by each Investor in compliance with the provisions of this
Agreement, such Investor will cause each proposed transferee of such Securities
to agree and take hold such Securities subject to the provisions of this
Agreement.

 

(h)                                 The representations, warranties and
covenants of each Investor in this Agreement are made severally and not jointly.

 

5.2                               Legends.  All notes and certificates for the
Exchange Notes, the Warrants issued in connection with the Exchange Notes,
Supplemental Notes, Purchased Warrants and the Underlying Securities, and each
certificate representing any shares of capital stock of the Company or other
securities or property received in respect of the foregoing, whether by reason
of a stock split or share reclassification thereof, a stock dividend thereon or
otherwise, and each certificate for any such securities issued to subsequent
transferees of any such certificate (unless otherwise permitted herein) shall
bear the following legend, unless such securities have been registered under the
1933 Act:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AMENDED (THE “1933 ACT”), OR ANY STATE SECURITIES
LAWS.  THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF (I) SUCH REGISTRATION OR (II) AN
EXEMPTION THEREFROM AND, IF REQUESTED BY THE COMPANY, AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 

6.                                      Additional Covenants of the Company.

 

6.1                               Reports, Information, Securities.

 

(a)                                 The Company shall cooperate with each
Investor in supplying such information as may be reasonably requested by such
Investor to complete and file any information reporting forms presently or
hereafter required by the SEC as a condition to the availability of the safe
harbor pursuant to Rule 144 for the sale of any of the Exchange Notes, the
Warrants issued in connection with the Exchange Notes, Supplemental Notes, the
Purchased

 

17

--------------------------------------------------------------------------------



 

Warrants, the Underlying Securities and shares of capital stock of the Company
received in respect of the foregoing.

 

(b)                                 The Company shall keep reserved for issuance
a sufficient number of authorized but unissued shares of Common Stock (or other
securities or property into which the Warrants are then exercisable) so that the
Warrants may be converted or exercised to purchase Common Stock (or such other
securities or property) at any time.

 

6.2                               Expenses; Indemnification.

 

(a)                                 The Company agrees to pay on the applicable
Closing Date and save the Investors harmless against liability for (i) the
payment of any stamp or similar taxes (including interest and penalties, if any)
that may be determined to be payable in respect of the execution and delivery of
this Agreement, and the issue and sale of any Securities and the Underlying
Securities, (ii) the expense of preparing and issuing the certificates for the
Securities and the Underlying Securities, and (iii) the cost of delivering the
Securities and the Underlying Securities of each Investor to such Investor’s
address, insured in accordance with customary practice.  Each Investor shall be
responsible for its out-of-pocket expenses arising in connection with the
Contemplated Transactions.

 

(b)                                 The Company hereby agrees and acknowledges
that the Investors have been induced to enter into this Agreement and to
exchange and purchase the Securities hereunder, in part, based upon the
representations, warranties, agreements and covenants of the Company contained
herein.  The Company hereby agrees to pay, indemnify and hold harmless the
Investors and any director, officer, partner, member, employee or other
affiliate of any Investor (each, an “Indemnified Party”) against all claims,
losses and damages resulting from any and all legal or administrative
proceedings, including without limitation, reasonable attorneys’ fees and
expenses incurred in connection therewith (but in no event for more than one law
firm, selected by the Investor Majority, for all the Investors) (collectively,
“Losses”), resulting from a breach by the Company of any representation or
warranty of the Company contained herein or the failure of the Company to
perform any agreement or covenant made herein;

 

(c)                                  As soon as reasonably practicable after
receipt by any Indemnified Party of notice of any Losses in respect of which the
Company (the “Indemnifying Party”) may be required to provide indemnification
thereof under this Section 6.2, the Indemnified Party shall give written notice
thereof to the Indemnifying Party.  The Indemnified Party may, at its option,
claim indemnity under this Section 6.2 as soon as a claim has been threatened by
a third party, regardless of whether any actual Losses have been suffered, so
long as counsel for such Indemnified Party shall in good faith determine that
such claim is not frivolous and that the Indemnifying

 

18

--------------------------------------------------------------------------------



 

Party may be required to provide indemnification therefor as a result thereof
and shall give notice of such determination to the Indemnifying Party.  The
Indemnified Party shall permit the Indemnifying Party at the Indemnifying
Party’s option and expense, to assume the defense of any such claim by counsel
mutually and reasonably satisfactory to the Indemnifying Party and a majority in
interest of the Indemnified Parties and to settle or otherwise dispose of the
same; provided, however, that each Indemnified Party may at all times
participate in such defense at such Indemnified Party’s expense; and provided
further, however, that the Indemnifying Party shall not, in defense of any such
claim, except with the prior written consent of the Indemnified Party, consent
to the entry of any judgment or settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff in question
to such Indemnified Party of a release of all liabilities in respect of such
claim.  If the Indemnifying Party does not promptly assume the defense of such
claim or if any such counsel is unable to represent one or more of the
Indemnified Parties due to a conflict of interest, then an Indemnified Party may
assume, to the extent separable, the defense of such portion of the claim as to
which the conflict arose (and, if not separable, the entire claim) and be
entitled to indemnification and prompt reimbursement from the Indemnifying Party
for such Indemnified Party’s reasonable costs and expenses incurred in
connection therewith, including without limitation, reasonable attorneys’ fees
and expenses (not to exceed the cost of more than one law firm for all
Investors).  Such fees and expenses shall be reimbursed to the Indemnified
Parties as soon as practicable after submission of invoices to the Indemnifying
Party.

 

6.3                               Integration with Subsequent Transactions.  The
Company shall not directly or indirectly, sell, offer for sale or solicit offers
to buy or otherwise negotiate with respect of any security (as defined in
Section 2 of the 1933 Act) of the same or similar class as the Units or the
Supplemental Units that would (i) be integrated with the offer or sale of the
Units or the Supplemental Units in a manner that would require the registration
under the 1933 Act of the sale of the Units or the Supplemental Units to the
Investor; (ii) cause the offer and sale of the Units or the Supplemental Units
to fail to be entitled to the exemption from registration afforded by
Section 4(a)(2) of the 1933 Act; or (iii) be integrated with the offer or sale
of the Units or the Supplemental Units for purposes of the rules or regulations
of any national securities exchange on which the Company’s Common Stock are
listed or designated such that it would require shareholder approval prior to
the closing of such other transaction unless shareholder approval is obtained
prior to the closing of such subsequent transactions.  As used in this
Agreement, the terms “offer” and “sale” shall have the meanings specified in
Section 2(3) of the 1933 Act.

 

6.4                               Form D and Blue Sky.  The Company agrees to
file a Form D with respect to the Units and the Supplemental Units as required
under Regulation D promulgated under the 1933 Act and to promptly provide a copy
thereof to any Investor who

 

19

--------------------------------------------------------------------------------



 

requests a copy after such filing by reference to the web site www.sec.gov
maintained by the SEC.  The Company, on or before the applicable Closing Date,
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Units and the Supplemental
Units for sale to the Investors at Closing pursuant to this Agreement under the
applicable securities or “blue sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and if requested by an
Investor, shall provide evidence of any such action so taken.  The Company shall
make such filings and reports relating to the offer and sale of the Units and
the Supplemental Units, including but not limited to Form D if required in any
state, as required under applicable Blue Sky laws following or on the applicable
Closing Date.  No Investor shall incur any costs or expenses relating to Form D
or such filings under applicable Blue Sky laws.

 

6.5                               Listing on Securities Exchanges.  In
furtherance and not in limitation of any other provision of this Agreement,
during any period of time in which the Company’s Common Stock is listed on any
national securities exchange, the Company will, at its expense, exercise its
best efforts to simultaneously list on such exchange, upon official notice of
issuance upon the exercise of the Warrants, and maintain such listing, all
Underlying Securities.

 

6.6                               Registration Rights.  The Underlying
Securities shall be entitled to the rights set forth in a Registration Rights
Agreement to be entered into by and among the Company and the Investors, in
substantially the form attached hereto as Exhibit F (the “Registration Rights
Agreement”).

 

6.7                               Use of Proceeds.  The Company shall use the
proceeds from the offering and sale of Units hereunder for the redemption of any
Senior Notes which are not exchanged for Exchange Notes, and general corporate
purposes.

 

7.                                      Miscellaneous.

 

7.1                               Entire Agreement; Successors and Assigns. 
This Agreement and the other Transaction Documents constitute the entire
contract between the parties relative to the subject matter hereof and thereof,
and no party shall be liable or bound to the other in any manner by any
warranties or representations (express or implied) or agreements or covenants
except as specifically set forth herein or therein.  This Agreement and the
other Transaction Documents supersede any previous agreement among the parties
with respect to the subject matter hereof and thereof.  The terms and conditions
of this Agreement shall inure to the benefit of and be binding upon the
respective executors, administrators, heirs, successors and assigns of the
parties.  Nothing in this Agreement, expressed or implied, is intended to confer
upon any party, other than the parties hereto, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.

 

7.2                               Survival of Representations and Warranties. 
Notwithstanding any right of the Investors fully to investigate the affairs of
the Company and notwithstanding any

 

20

--------------------------------------------------------------------------------



 

knowledge of facts determined or determinable by any Investor pursuant to such
right of investigation, each Investor has the right to rely fully upon the
representations, warranties, covenants and agreements of the Company contained
in this Agreement or in any documents delivered pursuant to this Agreement.  All
such representations and warranties of the Company contained in this Agreement
shall survive the execution and delivery of this Agreement and the applicable
Closing hereunder and shall continue in full force and effect until the earlier
of (a) the date that is one year after the applicable Closing and (b) the sale
of all of the Underlying Securities pursuant to Rule 144 under the 1933 Act or
an effective registration statement under the 1933 Act covering the Underlying
Securities.  All representations and warranties of the Investors contained in
this Agreement shall survive the execution and delivery of this Agreement and
the applicable Closing hereunder and shall continue in full force and effect
until the date that is one year after the applicable Closing.  The covenants of
the Investors and the Company set forth in this Agreement shall survive the
applicable Closing.

 

7.3                               Governing Law; Waiver of Jury Trial.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York without regard to its conflict of laws principles.  The
parties hereto hereby agree to be subject to the exclusive personal jurisdiction
in the federal and state courts of the State of New York located in New York
City, New York and any award which may be enforced in regard to this Agreement
may be enforced in such federal and state courts of the State of New York.  Each
of the parties hereto hereby agrees to irrevocably and unconditionally waive
trial by jury in any judicial proceeding between or among the parties arising
out of or related to the Contemplated Transactions.

 

7.4                               Counterparts.  This Agreement may be executed
(including by facsimile transmission) with counterpart signature pages or in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

7.5                               Headings.  The headings of the sections of
this Agreement are for convenience and shall not by themselves determine the
interpretation of this Agreement.

 

7.6                               Notices.  Any notice required or permitted to
be given under this Agreement by any party shall be sufficiently given if
delivered either (a) by electronic mail at such party’s electronic email address
set forth below, or (b) by nationally recognized overnight express company, at
such party’s physical address set forth below.  All such notices and other
communications shall, when mailed by means of any nationally recognized
overnight express company, be effective when delivered to the notice address (as
evidenced by any signature for delivery at the notice address), or, if sent by
electronic mail during the recipient’s normal business hours, when such notice
is sent, and if such notice is sent by electronic mail after the recipient’s
normal business hours, then on the next day.  Either party hereto may change its
address specified for notices herein by designating a new address by notice in
accordance with this Section 7.6.

 

21

--------------------------------------------------------------------------------



 

7.7                               Rights of Transferees.  Any and all rights and
obligations of each of the Investors herein incident to the ownership of
Securities or the Underlying Securities shall pass successively to all
subsequent transferees of such securities until extinguished pursuant to the
terms hereof; provided, however, that no Investor may transfer or assign its
rights under this Agreement (other than to an Affiliate) between the date of
this Agreement and the applicable Closing Date.

 

7.8                               Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be deemed prohibited or invalid under such applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or any other provision of this Agreement.

 

7.9                               Fees and Expenses.  Each party hereto shall
pay its own (and its Affiliates’) legal, accounting and other fees, costs and
expenses in connection with the Contemplated Transactions, including the fees,
costs and expenses of their respective advisors or other representatives in
connection with consultation or communication with or other assistance to the
other party or its advisors or representatives.

 

7.10                        Amendments and Waivers.  Unless a particular
provision or section of this Agreement requires otherwise explicitly in a
particular instance, any provision of this Agreement may be amended and the
observance of any provision of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Investor Majority.  Any amendment or
waiver effected in accordance with this Section 7.10 shall be binding upon each
Investor, each holder of any Securities at the time outstanding (including
without limitation securities into which any such Securities are convertible or
exercisable), each future holder thereof, and the Company.

 

7.11                        Company Disclosure Letter.  Information disclosed in
any section of the Company Disclosure Letter shall be deemed to be disclosed
with respect to the corresponding numbered section of this Agreement, as well as
to such other sections of this Agreement to which such disclosure shall
reasonably pertain in light of the form and substance of the disclosure made.

 

7.12                        Construction.  Words (including capitalized terms
defined herein) in the singular shall be held to include the plural and vice
versa as the context requires.  The words “herein,” “hereinafter,” “hereunder”
and words of similar import used in this Agreement shall, unless otherwise
stated, refer to this Agreement as a whole and not to any particular provision
of this Agreement.  The words “or” and “any” are not exclusive.  All references
to “$” in this Agreement and the other agreements contemplated hereby shall
refer to United States dollars (unless otherwise specified expressly).  Any
reference to any gender includes the other genders.

 

22

--------------------------------------------------------------------------------



 

[Remainder of page intentionally left blank; signature page attached.]

 

23

--------------------------------------------------------------------------------



 

IF the INVESTOR is an INDIVIDUAL, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

Exchange Notes $ 23,942

Kathleen A. Antony

 

Print Name

Accrued and Unpaid Interest: $ 565

 

 

/s/ Kathleen A. Antony

Units Issued for Exchange Notes: 23,942

Signature of Investor

 

 

Amount of Subscription:

 

$

Social Security Number

 

 

Number of Supplemental Units to be Purchased:

 

 

Address and Fax Number

 

 

 

 

 

E-mail Address

 

 

 

 

State of Domicile:

Colorado

 

 

 

Accepted and Agreed to as of the date first above written:

 

 

 

 

 

GENERAL MOLY, INC.

 

Address for notices:

 

 

 

1726 Cole Blvd., Suite 115

By:

/s/ R. Scott Roswell

 

Lakewood, CO 80401

 

 

 

Attention: Bruce D. Hansen

Name:

R. Scott Roswell

 

Telephone: (303) 928-8599

 

 

 

Email: bhansen@generalmoly.com

Title:

Chief Legal Officer

 

 

 

 

 

with a copy to:

Date:

December 27, 2019

 

Bryan Cave Leighton Paisner LLP

 

 

 

1700 Lincoln Street, Suite 4100

 

 

 

Denver, CO 80203

 

 

 

Attention: Charles D. Maguire, Jr.

 

 

 

Telephone: (303) 866-0550

 

 

 

Email: charles.maguire@bclplaw.com

 

[Signature Page to Exchange and Subscription Agreement]

 

--------------------------------------------------------------------------------



 

IF the INVESTOR is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY, TRUST
or OTHER ENTITY, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

Exchange Notes $ 71,739

Bella Holdings LLC

 

Print Full Legal Name of Partnership, Company, Limited Liability Company, Trust
or Other Entity

Accrued and Unpaid Interest: $ 1,693

 

 

 

Units Issued for Exchange Notes: 71,739

 

 

 

By:

/s/ Robert David Russell

Amount of Subscription:

 

(Authorized Signatory)

$ 14,000

Name:

Robert David Russell

 

Title:

Member

Number of Supplemental Units to be Purchased: 140

 

 

 

 

 

Address and Fax Number

 

 

 

 

 

 

Taxpayer Identification Number

 

 

 

 

Date and State of Incorporation or Organization:

 

June 2012, Wyoming

 

 

 

 

Date on which Taxable Year Ends:

 

Dec. 31

 

 

 

 

 

 

 

E-mail Address

 

 

 

Accepted and Agreed to as of the date first above written:

 

 

 

 

 

GENERAL MOLY, INC.

 

Address for notices:

 

 

 

1726 Cole Blvd., Suite 115

By:

/s/ R. Scott Roswell

 

Lakewood, CO 80401

 

 

 

Attention: Bruce D. Hansen

Name:

R. Scott Roswell

 

Telephone: (303) 928-8599

 

 

 

Email: bhansen@generalmoly.com

Title:

Chief Legal Officer

 

 

 

 

 

with a copy to:

Date:

December 27, 2019

 

Bryan Cave Leighton Paisner LLP

 

 

 

1700 Lincoln Street, Suite 4100

 

 

 

Denver, CO 80203

 

 

 

Attention: Charles D. Maguire, Jr.

 

 

 

Telephone: (303) 866-0550

 

 

 

Email: charles.maguire@bclplaw.com

 

[Signature Page to Exchange and Subscription Agreement]

 

--------------------------------------------------------------------------------



 

IF the INVESTOR is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY, TRUST
or OTHER ENTITY, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

Exchange Notes $ 20,419

Michael K. Branstetter IRA

 

Print Full Legal Name of Partnership, Company, Limited Liability Company, Trust
or Other Entity

Accrued and Unpaid Interest: $ 967

 

 

 

Units Issued for Exchange Notes: 20,419

 

 

 

By:

/s/ Michael K. Branstetter

Amount of Subscription:

 

(Authorized Signatory)

$

Name:

Michael K. Branstetter

 

Title:

 

Number of Supplemental Units to be Purchased:

 

 

 

 

 

Address and Fax Number

 

 

 

 

 

 

Taxpayer Identification Number

 

 

 

 

Date and State of Incorporation or Organization:

 

 

 

 

 

 

Date on which Taxable Year Ends:

 

 

 

 

 

 

 

 

 

E-mail Address

 

 

 

Accepted and Agreed to as of the date first above written:

 

 

 

 

 

GENERAL MOLY, INC.

 

Address for notices:

 

 

 

1726 Cole Blvd., Suite 115

By:

/s/ R. Scott Roswell

 

Lakewood, CO 80401

 

 

 

Attention: Bruce D. Hansen

Name:

R. Scott Roswell

 

Telephone: (303) 928-8599

 

 

 

Email: bhansen@generalmoly.com

Title:

Chief Legal Officer

 

 

 

 

 

with a copy to:

Date:

December 27, 2019

 

Bryan Cave Leighton Paisner LLP

 

 

 

1700 Lincoln Street, Suite 4100

 

 

 

Denver, CO 80203

 

 

 

Attention: Charles D. Maguire, Jr.

 

 

 

Telephone: (303) 866-0550

 

 

 

Email: charles.maguire@bclplaw.com

 

[Signature Page to Exchange and Subscription Agreement]

 

--------------------------------------------------------------------------------



 

IF the UNITS and/or SUPPLEMENTAL UNITS will be held as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY, please complete the following:

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

Exchange Notes $ 7,657

Michael K. and Nancy A. Branstetter

 

Print Name of Purchaser

Accrued and Unpaid Interest: $ 363

 

 

/s/ Michael K. Branstetter

Units Issued for Exchange Notes: 7,657

Signature of a Purchaser

 

 

Amount of Subscription:

 

$

Social Security Number

 

 

Number of Supplemental Units to be Purchased:

Nancy A. Branstetter

 

Print Name of Spouse or Other Purchaser

 

 

 

/s/ Nancy A. Branstetter

 

Signature of Spouse or Other Purchaser

 

 

 

 

 

Social Security Number

 

 

 

 

 

Address and Fax Number

 

 

 

 

 

E-mail Address

 

 

 

 

State of Domicile:

Idaho

 

 

 

Accepted and Agreed to as of the date first above written:

 

 

 

 

 

GENERAL MOLY, INC.

 

Address for notices:

 

 

 

1726 Cole Blvd., Suite 115

By:

/s/ R. Scott Roswell

 

Lakewood, CO 80401

 

 

 

Attention: Bruce D. Hansen

Name:

R. Scott Roswell

 

Telephone: (303) 928-8599

 

 

 

Email: bhansen@generalmoly.com

Title:

Chief Legal Officer

 

 

 

 

 

with a copy to:

Date:

December 27, 2019

 

Bryan Cave Leighton Paisner LLP

 

 

 

1700 Lincoln Street, Suite 4100

 

 

 

Denver, CO 80203

 

 

 

Attention: Charles D. Maguire, Jr.

 

 

 

Telephone: (303) 866-0550

 

 

 

Email: charles.maguire@bclplaw.com

 

[Signature Page to Exchange and Subscription Agreement]

 

--------------------------------------------------------------------------------



 

IF the INVESTOR is an INDIVIDUAL, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

Exchange Notes $ 30,185

David Chaput

 

Print Name

Accrued and Unpaid Interest: $ 712

 

 

/s/ David Chaput

Units Issued for Exchange Notes: 30,185

Signature of Investor

 

 

Amount of Subscription:

 

$ 5,800

Social Security Number

 

 

Number of Supplemental Units to be Purchased: 58

 

 

Address and Fax Number

 

 

 

 

 

E-mail Address

 

 

 

 

State of Domicile:

Illinois

 

 

 

Accepted and Agreed to as of the date first above written:

 

 

 

 

 

GENERAL MOLY, INC.

 

Address for notices:

 

 

 

1726 Cole Blvd., Suite 115

By:

/s/ R. Scott Roswell

 

Lakewood, CO 80401

 

 

 

Attention: Bruce D. Hansen

Name:

R. Scott Roswell

 

Telephone: (303) 928-8599

 

 

 

Email: bhansen@generalmoly.com

Title:

Chief Legal Officer

 

 

 

 

 

with a copy to:

Date:

December 27, 2019

 

Bryan Cave Leighton Paisner LLP

 

 

 

1700 Lincoln Street, Suite 4100

 

 

 

Denver, CO 80203

 

 

 

Attention: Charles D. Maguire, Jr.

 

 

 

Telephone: (303) 866-0550

 

 

 

Email: charles.maguire@bclplaw.com

 

[Signature Page to Exchange and Subscription Agreement]

 

--------------------------------------------------------------------------------



 

IF the UNITS and/or SUPPLEMENTAL UNITS will be held as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY, please complete the following:

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

Exchange Notes $ 1,174,024

Bruce D. and Bong T. Hansen

 

Print Name of Purchaser

Accrued and Unpaid Interest: $ 55,610

 

 

/s/ Bruce D. Hansen

Units Issued for Exchange Notes: 1,174,024

Signature of a Purchaser

 

 

Amount of Subscription:

 

$ 223,700

Social Security Number

 

 

Number of Supplemental Units to be Purchased: 2,237

Bong T. Hansen

 

Print Name of Spouse or Other Purchaser

 

 

 

/s/ Bong T. Hansen

 

Signature of Spouse or Other Purchaser

 

 

 

 

 

Social Security Number

 

 

 

 

 

Address and Fax Number

 

 

 

 

 

E-mail Address

 

 

 

 

State of Domicile:

Colorado

 

 

 

Accepted and Agreed to as of the date first above written:

 

 

 

 

 

GENERAL MOLY, INC.

 

Address for notices:

 

 

 

1726 Cole Blvd., Suite 115

By:

/s/ R. Scott Roswell

 

Lakewood, CO 80401

 

 

 

Attention: Bruce D. Hansen

Name:

R. Scott Roswell

 

Telephone: (303) 928-8599

 

 

 

Email: bhansen@generalmoly.com

Title:

Chief Legal Officer

 

 

 

 

 

with a copy to:

Date:

December 27, 2019

 

Bryan Cave Leighton Paisner LLP

 

 

 

1700 Lincoln Street, Suite 4100

 

 

 

Denver, CO 80203

 

 

 

Attention: Charles D. Maguire, Jr.

 

 

 

Telephone: (303) 866-0550

 

 

 

Email: charles.maguire@bclplaw.com

 

[Signature Page to Exchange and Subscription Agreement]

 

--------------------------------------------------------------------------------



 

IF the UNITS and/or SUPPLEMENTAL UNITS will be held as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY, please complete the following:

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

Exchange Notes $ 49,301

Kenneth D. and Mildred Elaine Hansen

 

Print Name of Purchaser

Accrued and Unpaid Interest: $ 1,163

 

 

/s/ Kenneth D. Hansen

Units Issued for Exchange Notes: 49,301

Signature of a Purchaser

 

 

Amount of Subscription:

 

$ 9,600

Social Security Number

 

 

Number of Supplemental Units to be Purchased: 96

Mildred Elaine Hansen

 

Print Name of Spouse or Other Purchaser

 

 

 

/s/ Mildred Elaine Hansen

 

Signature of Spouse or Other Purchaser

 

 

 

 

 

Social Security Number

 

 

 

 

 

Address and Fax Number

 

 

 

 

 

E-mail Address

 

 

 

 

State of Domicile:

Colorado

 

 

 

Accepted and Agreed to as of the date first above written:

 

 

 

 

 

GENERAL MOLY, INC.

 

Address for notices:

 

 

 

1726 Cole Blvd., Suite 115

By:

/s/ R. Scott Roswell

 

Lakewood, CO 80401

 

 

 

Attention: Bruce D. Hansen

Name:

R. Scott Roswell

 

Telephone: (303) 928-8599

 

 

 

Email: bhansen@generalmoly.com

Title:

Chief Legal Officer

 

 

 

 

 

with a copy to:

Date:

December 27, 2019

 

Bryan Cave Leighton Paisner LLP

 

 

 

1700 Lincoln Street, Suite 4100

 

 

 

Denver, CO 80203

 

 

 

Attention: Charles D. Maguire, Jr.

 

 

 

Telephone: (303) 866-0550

 

 

 

Email: charles.maguire@bclplaw.com

 

[Signature Page to Exchange and Subscription Agreement]

 

--------------------------------------------------------------------------------



 

IF the UNITS and/or SUPPLEMENTAL UNITS will be held as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY, please complete the following:

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

Exchange Notes $ 10,242

Eric T. and Lorena R. Kolstad

 

Print Name of Purchaser

Accrued and Unpaid Interest: $ 242

 

 

/s/ Eric T. Kolstad

Units Issued for Exchange Notes: 10,242

Signature of a Purchaser

 

 

Amount of Subscription:

 

$

Social Security Number

 

 

Number of Supplemental Units to be Purchased:

Lorena R. Kolstad

 

Print Name of Spouse or Other Purchaser

 

 

 

/s/ Lorena R. Kolstad

 

Signature of Spouse or Other Purchaser

 

 

 

 

 

Social Security Number

 

 

 

 

 

Address and Fax Number

 

 

 

 

 

E-mail Address

 

 

 

 

State of Domicile:

California

 

 

 

Accepted and Agreed to as of the date first above written:

 

 

 

 

 

GENERAL MOLY, INC.

 

Address for notices:

 

 

 

1726 Cole Blvd., Suite 115

By:

/s/ R. Scott Roswell

 

Lakewood, CO 80401

 

 

 

Attention: Bruce D. Hansen

Name:

R. Scott Roswell

 

Telephone: (303) 928-8599

 

 

 

Email: bhansen@generalmoly.com

Title:

Chief Legal Officer

 

 

 

 

 

with a copy to:

Date:

December 27, 2019

 

Bryan Cave Leighton Paisner LLP

 

 

 

1700 Lincoln Street, Suite 4100

 

 

 

Denver, CO 80203

 

 

 

Attention: Charles D. Maguire, Jr.

 

 

 

Telephone: (303) 866-0550

 

 

 

Email: charles.maguire@bclplaw.com

 

[Signature Page to Exchange and Subscription Agreement]

 

--------------------------------------------------------------------------------



 

IF the INVESTOR is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY, TRUST
or OTHER ENTITY, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

Exchange Notes $ 153,186

Gary and Lynn Loving Family Trust dated 2/1/1997

 

Print Full Legal Name of Partnership, Company, Limited Liability Company, Trust
or Other Entity

Accrued and Unpaid Interest: $ 7,256

 

 

 

Units Issued for Exchange Notes: 153,186

 

 

 

By:

/s/ Gary A. Loving

Amount of Subscription:

 

(Authorized Signatory)

$ 29,100

Name:

Gary A. Loving

 

Title:

Trustee

Number of Supplemental Units to be Purchased: 291

 

 

 

 

 

Address and Fax Number

 

 

 

 

 

Taxpayer Identification Number

 

 

 

Date and State of Incorporation or Organization:

 

2/1/1997, Arizona

 

 

 

Date on which Taxable Year Ends:

 

 

 

 

 

 

 

 

E-mail Address

 

 

 

Accepted and Agreed to as of the date first above written:

 

 

 

 

 

GENERAL MOLY, INC.

 

Address for notices:

 

 

 

1726 Cole Blvd., Suite 115

By:

/s/ R. Scott Roswell

 

Lakewood, CO 80401

 

 

 

Attention: Bruce D. Hansen

Name:

R. Scott Roswell

 

Telephone: (303) 928-8599

 

 

 

Email: bhansen@generalmoly.com

Title:

Chief Legal Officer

 

 

 

 

 

with a copy to:

Date:

December 27, 2019

 

Bryan Cave Leighton Paisner LLP

 

 

 

1700 Lincoln Street, Suite 4100

 

 

 

Denver, CO 80203

 

 

 

Attention: Charles D. Maguire, Jr.

 

 

 

Telephone: (303) 866-0550

 

 

 

Email: charles.maguire@bclplaw.com

 

[Signature Page to Exchange and Subscription Agreement]

 

--------------------------------------------------------------------------------



 

IF the INVESTOR is an INDIVIDUAL, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

Exchange Notes $ 273,058

William Matlack

 

Print Name

Accrued and Unpaid Interest: $ 6,443

 

 

/s/ William Matlack

Units Issued for Exchange Notes: 273,058

Signature of Investor

 

 

Amount of Subscription:

 

$ 53,300

Social Security Number

 

 

Number of Supplemental Units to be Purchased: 533

 

 

Address and Fax Number

 

 

 

 

 

E-mail Address

 

 

 

 

State of Domicile:

Nevada

 

 

 

Accepted and Agreed to as of the date first above written:

 

 

 

 

 

GENERAL MOLY, INC.

 

Address for notices:

 

 

 

1726 Cole Blvd., Suite 115

By:

/s/ R. Scott Roswell

 

Lakewood, CO 80401

 

 

 

Attention: Bruce D. Hansen

Name:

R. Scott Roswell

 

Telephone: (303) 928-8599

 

 

 

Email: bhansen@generalmoly.com

Title:

Chief Legal Officer

 

 

 

 

 

with a copy to:

Date:

December 27, 2019

 

Bryan Cave Leighton Paisner LLP

 

 

 

1700 Lincoln Street, Suite 4100

 

 

 

Denver, CO 80203

 

 

 

Attention: Charles D. Maguire, Jr.

 

 

 

Telephone: (303) 866-0550

 

 

 

Email: charles.maguire@bclplaw.com

 

[Signature Page to Exchange and Subscription Agreement]

 

--------------------------------------------------------------------------------



 

IF the INVESTOR is an INDIVIDUAL, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

Exchange Notes $ 5,248,611

F. Steven Mooney

 

Print Name

Accrued and Unpaid Interest: $ 248,611

 

 

/s/ F. Steven Mooney

Units Issued for Exchange Notes: 5,248,611

Signature of Investor

 

 

Amount of Subscription:

 

$ 1,000,000

Social Security Number

 

 

Number of Supplemental Units to be Purchased: 10,000

 

 

Address and Fax Number

 

 

 

 

 

E-mail Address

 

 

 

 

State of Domicile:

Colorado

 

 

 

Accepted and Agreed to as of the date first above written:

 

 

 

 

 

GENERAL MOLY, INC.

 

Address for notices:

 

 

 

1726 Cole Blvd., Suite 115

By:

/s/ R. Scott Roswell

 

Lakewood, CO 80401

 

 

 

Attention: Bruce D. Hansen

Name:

R. Scott Roswell

 

Telephone: (303) 928-8599

 

 

 

Email: bhansen@generalmoly.com

Title:

Chief Legal Officer

 

 

 

 

 

with a copy to:

Date:

December 27, 2019

 

Bryan Cave Leighton Paisner LLP

 

 

 

1700 Lincoln Street, Suite 4100

 

 

 

Denver, CO 80203

 

 

 

Attention: Charles D. Maguire, Jr.

 

 

 

Telephone: (303) 866-0550

 

 

 

Email: charles.maguire@bclplaw.com

 

[Signature Page to Exchange and Subscription Agreement]

 

--------------------------------------------------------------------------------



 

IF the UNITS and/or SUPPLEMENTAL UNITS will be held as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY, please complete the following:

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

Exchange Notes $ 77,346

Robert I. and Dolores R. Pennington

 

Print Name of Purchaser

Accrued and Unpaid Interest: $ 3,664

 

 

/s/ Robert I. Pennington

Units Issued for Exchange Notes: 77,346

Signature of a Purchaser

 

 

Amount of Subscription:

 

$

Social Security Number

 

 

Number of Supplemental Units to be Purchased:

Dolores R. Pennington

 

Print Name of Spouse or Other Purchaser

 

 

 

/s/ Dolores R. Pennington

 

Signature of Spouse or Other Purchaser

 

 

 

 

 

Social Security Number

 

 

 

 

 

Address and Fax Number

 

 

 

 

 

E-mail Address

 

 

 

 

State of Domicile:

Arizona

 

 

 

Accepted and Agreed to as of the date first above written:

 

 

 

 

 

GENERAL MOLY, INC.

 

Address for notices:

 

 

 

1726 Cole Blvd., Suite 115

By:

/s/ R. Scott Roswell

 

Lakewood, CO 80401

 

 

 

Attention: Bruce D. Hansen

Name:

R. Scott Roswell

 

Telephone: (303) 928-8599

 

 

 

Email: bhansen@generalmoly.com

Title:

Chief Legal Officer

 

 

 

 

 

with a copy to:

Date:

December 27, 2019

 

Bryan Cave Leighton Paisner LLP

 

 

 

1700 Lincoln Street, Suite 4100

 

 

 

Denver, CO 80203

 

 

 

Attention: Charles D. Maguire, Jr.

 

 

 

Telephone: (303) 866-0550

 

 

 

Email: charles.maguire@bclplaw.com

 

[Signature Page to Exchange and Subscription Agreement]

 

--------------------------------------------------------------------------------



 

IF the UNITS and/or SUPPLEMENTAL UNITS will be held as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY, please complete the following:

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

Exchange Notes $ 30,939

R. Scott and Sheri H. Roswell

 

Print Name of Purchaser

Accrued and Unpaid Interest: $ 1,465

 

 

/s/ R. Scott Roswell

Units Issued for Exchange Notes: 30,939

Signature of a Purchaser

 

 

Amount of Subscription:

 

$

Social Security Number

 

 

Number of Supplemental Units to be Purchased:

Sheri H. Roswell

 

Print Name of Spouse or Other Purchaser

 

 

 

/s/ Sheri H. Roswell

 

Signature of Spouse or Other Purchaser

 

 

 

 

 

Social Security Number

 

 

 

 

 

Address and Fax Number

 

 

 

 

 

E-mail Address

 

 

 

 

State of Domicile:

Colorado

 

 

 

Accepted and Agreed to as of the date first above written:

 

 

 

 

 

GENERAL MOLY, INC.

 

Address for notices:

 

 

 

1726 Cole Blvd., Suite 115

By:

/s/ Bruce D. Hansen

 

Lakewood, CO 80401

 

 

 

Attention: Bruce D. Hansen

Name:

Bruce D. Hansen

 

Telephone: (303) 928-8599

 

 

 

Email: bhansen@generalmoly.com

Title:

Chief Executive Officer

 

 

 

 

 

with a copy to:

Date:

December 27, 2019

 

Bryan Cave Leighton Paisner LLP

 

 

 

1700 Lincoln Street, Suite 4100

 

 

 

Denver, CO 80203

 

 

 

Attention: Charles D. Maguire, Jr.

 

 

 

Telephone: (303) 866-0550

 

 

 

Email: charles.maguire@bclplaw.com

 

[Signature Page to Exchange and Subscription Agreement]

 

--------------------------------------------------------------------------------



 

IF the INVESTOR is an INDIVIDUAL, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

Exchange Notes $ 50,309

Lee M. Shumway

 

Print Name

Accrued and Unpaid Interest: $ 1,187

 

 

/s/ Lee M. Shumway

Units Issued for Exchange Notes: 50,309

Signature of Investor

 

 

Amount of Subscription:

 

$

Social Security Number

 

 

Number of Supplemental Units to be Purchased:

 

 

Address and Fax Number

 

 

 

 

 

E-mail Address

 

 

 

 

State of Domicile:

Nevada

 

 

 

Accepted and Agreed to as of the date first above written:

 

 

 

 

 

GENERAL MOLY, INC.

 

Address for notices:

 

 

 

1726 Cole Blvd., Suite 115

By:

/s/ R. Scott Roswell

 

Lakewood, CO 80401

 

 

 

Attention: Bruce D. Hansen

Name:

R. Scott Roswell

 

Telephone: (303) 928-8599

 

 

 

Email: bhansen@generalmoly.com

Title:

Chief Legal Officer

 

 

 

 

 

with a copy to:

Date:

December 27, 2019

 

Bryan Cave Leighton Paisner LLP

 

 

 

1700 Lincoln Street, Suite 4100

 

 

 

Denver, CO 80203

 

 

 

Attention: Charles D. Maguire, Jr.

 

 

 

Telephone: (303) 866-0550

 

 

 

Email: charles.maguire@bclplaw.com

 

[Signature Page to Exchange and Subscription Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBITS TO THE EXCHANGE AND SUBSCRIPTION AGREEMENT

 

Company Disclosure Letter

 

Exhibit A:                                         Schedule of Investors

 

Exhibit B:                                         Form of Exchange Note

 

Exhibit C:                                         Form of Warrant

 

Exhibit D:                                       Form of Supplemental Note

 

Exhibit E:                                        Accredited Investor
Questionnaire

 

Exhibit F:                                           Registration Rights
Agreement

 

Exhibit G:                                       Intercreditor Agreement

 

--------------------------------------------------------------------------------